Exhibit 10.43 EXCEPTION TO SF 30 30-105-04 ST ANDARD FORM 30 (Rev. 10-83) APPROVED BY OIRM 11-84 Prescribed by GSA FAR (48 CFR) 53.243 EXCEPTION TO SF 30 30-105-04 ST ANDARD FORM 30 (Rev. 10-83) APPROVED BY OIRM 11-84 Prescribed by GSA FAR (48 CFR) 53.243 AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE V PAGE OF PAGES 1 2 2. AMENDMENT/MODIFICATIONNO. P00001 3. EFFECTIVE DATE 19-Jul-2010 4. REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO.(if applicable) 6. ISSUED BYCODE W9113M 7. ADMINISTERED BY (If other than item 6)CODE SCN01A USASMDC/ARSTRAT SMDC-RDC-EB 64 THOMAS JOHNSON DRIVE FREDERICK MD 21702-4300 DCMA AMERICAS CANDA , SUITE 200 OTTAWA, ONARIO K2P 2L6 8. NAME AND ADDRESS OF CONT RACT OR(No., Street, County, State and Zip Code) TEKMIRA PHARMACEUTICALS CORPORATION 8 BURNABY V5J 5J8 9A. AMENDMENT OF SOLICITATION NO. 9B. DATED (SEE ITEM 11) X 10A. MOD. OF CONT RACT/ORDER NO. W9113M-10-C-0057 X 10B. DATED(SEE ITEM 13) 14-Jul-2010 CODEL8144 FACILIT Y CODE 11. THIS ITEM ONLY APPLIES TO AMENDMENT S OF SOLICITATIONS The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offeris extended,is not extended. Offer must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended by one of the following methods: (a) By completing Items 8 and 15, and returningcopies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer submitted; or (c) By separate letter or telegram which includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an offer already submitted, such change may be made by telegram or letter, provided each telegram or letter makes reference to the solicitation and this amendment, and is received prior to the opening hour and date specified. 12. ACCOUNT ING AND APPROPRIAT ION DAT A (If required) 13. THIS ITEM APPLIES ONLY TO MODIFICAT IONS OF CONT RACTS/ORDERS. IT MODIFIES THE CONT RACT /ORDER NO. AS DESCRIBED IN ITEM 14. A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:(Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONT RACT ORDER NO. IN ITEM 10A. X B. THE ABOVE NUMBERED CONT RACT /ORDER IS MODIFIED TO REFLECT THE ADMINIST RAT IVE CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUT HORIT Y OF FAR 43.103(B). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUT HORIT Y OF: D. OTHER (Specify type of modification and authority) E. IMPORT ANT:ContractorXis not,is required to sign this document and returncopies to the issuing office. 14.DESCRIPT ION OF AMENDMENT /MODIFICAT ION(Organized by UCF section headings, including solicitation/contract subject matter where feasible.) Modification Control Number:oconnels102073 A.The purpose of this modification is the change the Administrative Contracting Officer assignment and payment office as shown in the attached summary of changes. B.All other terms and conditions of this contract remain the same and in full force and effect. Except as provided herein, all terms and conditions of the document referenced in Item 9A or 10A, as heretofore changed, remains unchanged and in full force and effect. 15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE OF CONT RACTING OFFICER (Type or print) TEL: EMAIL: 15B. CONT RACT OR/OFFEROR (Signature of person authorized to sign) 15C. DATE SIGNED 16B. UNIT ED ST AT ES OF AMERICA BY (Signature of Contracting Officer) 16C. DATE SIGNED 19-Jul-2010 W9113M-10-C-0057 P00001 Page 2 of 2 SECTION SF 30 BLOCK 14 CONTINUATION PAGE SUMMARY OF CHANGES SECTION A - SOLICITATION/CONTRACT FORM The 'administered by' organization has changed from DCM SEATTLES4801A CORPORATE CAMPUS EAST III 3, NE, SUITE 200 BELLEVUE WA 98004-8019 to DCMA AMERICAS CANDA SCN01A , SUITE 200 OTTAWA, ONARIO K2P 2L6 The 'Payment will be made by' organization has changed from DFAS-COLUMBUS CENTERHQ0339 DFAS-CO/WEST ENTITLEMENT OPERATION P.O. BOX 182-2381 to DFAS-COLUMBUS CENTER HQ0 COLUMBUS OH 43218-2266 (End of Summary of Changes)
